                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


RONDA L. MARSH,

                      Plaintiff,                                   4:17CV3001

        vs.
                                                    ORDER TO WITHDRAW EXHIBITS OR
LOUIS P. CAMPANA, JR., individually,                 TO SHOW CAUSE WHY EXHIBITS
                                                      SHOULD NOT BE DESTROYED
                      Defendant.


       Pursuant to NECivR 79.1(f) or NECrimR 55.1(g), counsel for the plaintiff, Ronda

L. Marsh, shall either 1) withdraw the following exhibits previously submitted in this matter

within 14 calendar days of the date of this order, or 2) show cause why the exhibits should

not be destroyed:

       Plaintiff’s exhibits from Motion Hearing held 9/25/2018.

       If counsel fails to withdraw these exhibits as directed or to show cause why the

exhibits should not be destroyed, the clerk’s office is directed to destroy the listed exhibits

without further notice to the parties or order from the court.

       IT IS SO ORDERED.

       Dated this 11th day of July, 2019.

                                                   BY THE COURT:
                                                   s/ John M. Gerrard
                                                   United States District Judge
